Citation Nr: 0802727	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine, claimed as secondary to 
service-connected bilateral pes cavus. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In October 2007, the veteran and his wife testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  During the 
hearing, the undersigned agreed to hold the record open for 
an additional 60 days for the veteran to submit additional 
evidence.  In December 2007, the veteran's attorney submitted 
voluminous evidence directly to the Board with a waiver of 
initial RO consideration. 

For the reasons addressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In October 2007, the veteran testified that he has received 
Social Security Administration (SSA) disability benefits 
since the early 1970s due to his low back condition and his 
service-connected bilateral pes cavus.  When the VA is put on 
notice of the existence of SSA records, as here, it must seek 
to obtain those records before proceeding with the appeal.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Also in October 2007, the veteran testified that he received 
medical treatment for his back at Detroit General Hospital 
and from "Dr. Burke" in the 1970s.  In addition, he and his 
wife testified that his first back surgery was in 1980 at 
Brookwood hospital in Birmingham by Dr. E.C. Morris, who 
subsequently performed 2 more back surgeries.  Although there 
are records from Dr. E.C. Morris dated from December 1992 to 
April 2006 associated with the claims file, the file does not 
contain all records for the time period from the initial 
evaluation and back surgery in 1980 to December 1992 and from 
April 2006 to the present.  There is no indication that 
attempts have been made to obtain all records from Dr. Burke, 
Detroit General Hospital, or Brookwood Hospital. 

All medical records from the Birmingham VAMC pertaining to 
the veteran's low back condition from January 1970 to August 
1994 and from October 2007 to the present should be obtained 
and associated with the claims folder.  Records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Concerning whether the veteran's back disability has been 
aggravated by the service-connected foot disability, the 
Board notes that the record contains a July 2003 VA 
examination report with a diagnosis of DJD of the lumbar 
spine and an opinion that the veteran's back condition was 
not as least as likely as not related to his bilateral pes 
cavus.  The record also contains a one-sentence, handwritten 
statement, apparently from Dr. Morris, that the veteran's 
feet are aggravating his back pain.  Neither opinion includes 
the basis for the opinion expressed.  

Furthermore, since the July 2003 VA examination, voluminous 
private and VA medical records (many are duplicates of those 
previously of record) dated from October 1990 to October 2007 
have been associated with the claims file, to include a June 
1993 Brookwood Medical Center Report by E. C. Morris, M.D., 
noting that the veteran presented with a long history of low 
back pain since 1973 when he slipped and fell and had been 
well until six months ago when he was in a car that was 
struck from behind with a return of low back pain as well as 
left leg pain; a December 1995 VA treatment record noting 
that the veteran was in a motor vehicle accident three years 
earlier with increasing back pain; a January 1998 Cullman 
Regional Medical Center lumbar spine MRI report reflecting 
the veteran's complaints of back pain and an opinion that 
included a large extruded disc fragment lateralizing to the 
right at L4-5, mild spinal stenosis secondary to degenerative 
disc change, and moderate far right disc protrusion at L3-4 
encroaching somewhat on the right neural foramina; and a 
February 1998 Brookwood Medical Center Report by Dr. Morris 
that diagnosed the veteran with recurrent herniated disc L4-5 
with degenerative joint disease L4-5 and L5-S1 with radicular 
pain and back pain.

However, even with the addition of the voluminous post-
service medical records, the Board still finds that to ensure 
due process an examination and opinion, based on full 
consideration of the veteran's documented medical history and 
claims file, which addresses the question of whether the 
veteran's current back disability is caused or aggravated by 
his service-connected bilateral pes cavus, should be 
obtained. See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

The Board also notes that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to implement the holding in Allen 
v. Brown, 7 Vet. App. 439 (1995) concerning secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen by adding language that requires that a baseline level 
of severity of the nonservice-connected disease or injury 
must be established by medical evidence created before the 
onset of aggravation.  The last supplemental statement of the 
case was issued in 2005, and the veteran has not been given 
the text of the revised regulation.

Accordingly, this matter is REMANDED for the following 
action:

1.  Request that the veteran provide 
authorization to obtain private medical 
records from Dr. E. C. Morris, from the 
initial evaluation and back surgery in 
1980 to December 1992 and from April 2006 
to the present that are not yet 
associated with the claims file, and all 
medical records pertaining to the 
treatment and evaluation of the veteran's 
low back condition from Dr. Burke, 
Detroit General Hospital, and Brookwood 
Hospital since the veteran's discharge 
from service to the present not yet 
associated with the claims file. 

2.  Obtain from the Birmingham VAMC 
copies of all outstanding medical records 
pertaining to the veteran's low back 
condition, from January 1970 to August 
1994 and from October 2007 to the 
present.

3.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's  claim and award of Social 
Security disability benefits.

4.  Schedule the veteran for an 
examination to determine the current 
diagnosis of any disability of the lumbar 
spine, and whether it is caused or 
aggravated by the service-connected pes 
cavus.  The claims folder, including a 
copy of this REMAND and all evidence 
submitted by the veteran's attorney in 
December 2007, should be made available 
to the examiner for review and the 
examination report should indicate 
whether the claims folder was reviewed by 
the examiner.   

For each current diagnosis involving the 
veteran's lumbar segment of the spine, 
the examiner should provide an opinion as 
to whether it is as least as likely as 
not (i.e., probability of 50 percent or 
greater) that the diagnosed disability is 
caused OR aggravated by the veteran's 
service-connected bilateral pes cavus or 
is otherwise related to service.  If it 
is concluded that the service-connected 
bilateral pes cavus aggravates the low 
back disability, the examiner should 
identify the extent of disability 
attributable to the aggravation.

5.  Readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority, to include the 2006 amendment 
of 38 C.F.R. § 3.310 and Allen v. Brown, 
7 Vet. App. 439 (1995).  If the benefit 
sought on appeal remains denied, give the 
veteran and his attorney a supplemental 
SOC - which should include the text of 
the 2006 amendment of 38 C.F.R. § 3.310 -
- and the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

